Title: James Madison to William F. Gray, 16 December 1828
From: Madison, James
To: Gray, William F.


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Decr. 16. —28
                            
                        
                        I inclose $30. which will pay the balance due on the acct. in yours of the 11. & one dollr. worth
                            of Wafers & sealg wax, which if put into the hands of Mr. Allen will be sent up, by Mr. Newmans Waggon now
                            going down. The remaing $7 dollars, be so good as to hand over also to Mr. Allen—Finding it convenient to contract my
                            subscriptions for periodicals, I must ask the favr. of you to withdraw that for the Edinburg Review.
                        
                            
                                
                            
                        
                    